DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-9, drawn to a method of providing new blocks in a transaction system where transactions are organized in blocks.
Group II, claim(s) 10-12 and 20-22, drawn to a method of causing a block B in a blockchain to be added to the blockchain.
Group III, claim(s) 13-16, drawn to a method of causing a set of verifiers in a blockchain to be assigned to verify a set S of one or more declarative invocations of smart contract executions on given inputs based on semantic validity.
Group IV, claim(s) 17-19 and 27-29, drawn to a method of causing a verdict of invocations of S to be incorporated in the blockchain.
Group V, claim(s) 23-26, drawn to a method of causing a set of verifiers in a blockchain to be assigned to verify a set S of declarative invocations, including reconstructing executions to compute relevant results.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature of the Group I invention is: causing the block Br to be constructed after confirming that the block Br indicates initial states of transactions in the block Br-1; causing the block Br+1 to be constructed after confirming that the block Br+1 indicates initial states of transactions that are consistent with a state of the transactions in the block Br; and causing a plurality of entities to verify previously-unverified transactions of the block Br after the block Br+1 is constructed, which is not required by Groups II-V.
The special technical feature of the Group II invention is: causing the entity to verify syntactic validity of the invocation; and causing the entity to incorporate the declarative invocation in the block B in response to verifying the syntactic validity of the invocation, which is not required by Groups I or III-V.
The special technical feature of the Group III invention is: the verifiers determining which of the declarative invocations in S are semantically valid; and the verifiers providing authenticated responses of the one or more declarative invocations that are semantically valid, which is not required by Groups I-II or IV-V.
The special technical feature of the Group IV invention is: having the entity deduce correctness of the invocations of S; and having the entity incorporate in the blockchain a final verdict about correctness of the invocations of S, which is not required by Groups I-III or V.
The special technical feature of the Group V invention is: the verifiers reconstructing execution e so as to compute the relevant results rr; and the verifiers providing authenticated responses including personalized commitments to rr of the verifiers, which is not required by Groups I-IV.

Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of, in various combination, utilizing blockchain in conjunction with smart contracts and verification, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Milazzo et al. (US 2017/0279783 A1; hereinafter “Milazzo”), which discloses utilizing blockchain (Milazzo, [0033], “systems, methods, devices, and other techniques for using distributed ledgers (e.g., a distributed blockchain database) to facilitate secure distribution of digital files”) in conjunction with smart contracts (Milazzo, [0033], “each file posted to the ledger can be associated with code for a computer program (e.g., a “smart contract")") and verification (Milazzo, [0043] “other nodes can then use the public key associated with the identifier to verify the digital signature so as to authenticate the source of the communication”).
Furthermore, Groups II-V lack unity of invention because even though the inventions of these groups require the technical feature of, in various combination, utilizing blockchain in conjunction with declarative invocations of smart contract execution and verification, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Milazzo, which discloses utilizing blockchain in conjunction with declarative invocations of smart contract execution and verification (Milazzo, [0033], [0043], and [0071] “the consumer's request may be transmitted though the distributed ledger framework, for example, by invoking a smart contract (e.g., code defined in or referenced in the distributed ledger for carrying out a transaction to share a 3D model file) at one or more nodes of the computing network that administers the distributed ledger. The content provider's request can then be authorized or denied by execution of the smart contract, which may verify that one or more conditions are satisfied with respect to the request before completing the transaction”).
Furthermore, Groups III-V lack unity of invention because even though the inventions of these groups require the technical feature of, in various combination, utilizing blockchain in conjunction with declarative invocations of smart contract execution, verification, and authenticated responses, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Milazzo, which discloses utilizing blockchain in conjunction with declarative invocations of smart contract execution, verification, and authenticated responses (Milazzo, [0033], [0043], [0063]-[0064], [0070]-[0071], “As part of the validation, the individual nodes may verify that the purported file is available at the location indicated in the request and may authenticate the content provider to verify that the content provider is authorized to post to the ledger”; “the content provider's computer may receive the request, and in response, authenticate the consumer”).
Furthermore, Groups Ill and V lack unity of invention because even though the inventions of these groups require the technical feature of, in various combination, utilizing blockchain in conjunction with declarative invocations of smart contract execution, verification, verifiers receiving the set S, and the verifiers providing authenticated responses, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Milazzo, which discloses utilizing blockchain in conjunction with declarative invocations of smart contract execution, verification, the verifiers receiving the set S, and the verifiers providing authenticated responses (Milazzo, [0033], [0043], [0063]-[0064], [0070]-[0071], “other nodes can then use the public key associated with the identifier to verify the digital signature so as to authenticate the source of the communication and confirm that the communication has not been tampered with. The other nodes may also check that the transaction complies with any additional rules required to validate a transaction or block of transactions. Once the validity of a block has been ascertained, the other nodes may indicate its validity by signing the block themselves with their private keys, so that the block can be deployed to the blockchain. The consensus process may be carried out by all nodes or only by a pre-selected set of nodes. This means that it may be necessary for all the nodes to sign the block, or only for a part of them, in order to validate a block”; “the individual nodes may verify that the purported file is available at the location indicated in the request and may authenticate the content provider to verify that the content provider is authorized to post to the ledger. The individual nodes may share the results of the validation with each other, and if at least a threshold consensus among the nodes is reached (e.g., 75-percent of the nodes performing the validation), then the record for the 3D model file can be added by each of the nodes to the respective instances of the ledger stored at each of the nodes. In some implementations, only a subset, and not all, of the nodes may perform the validation”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437                                                                                                                                                                                             


/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437